DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 20110071516) in view of Carter (US 20120316454) and Lippert et al., (US 20080195162; hereinafter Lippert).
Regarding claim 1, Gregg discloses (in correspondence with Figures 1A and 2) a method of determining a fault type and a fault location within a medical system (using an energy generator 20 including a processing unit 24, an electrode distribution system including a processing unit 22, and a complex impedance measuring device 23), ([0027]), the method comprising: providing a medical device; measuring a complex impedance; determining a first component and a second component of the complex impedance; calculating a wire (load) impedance within the medical device; comparing the first component and the second component of the complex impedance to a reference component over distance; and determining a fault location based on the comparison, the fault location being a distance from a proximal end of a medical device ([0019]-[0020], [0027], [0029], [0033], [0041]).
Gregg fails to disclose applying a first complex current at first frequency and a second complex current at a second frequency and measuring a first complex impedance at a first frequency; measuring a second complex impedance at a second frequency, wherein the steps taught by Gregg are performed using both the first complex impedance and the second complex impedance. However, Carter teaches a system for detecting faults in the energy delivery pathway of a medical device, wherein a first test signal at a first frequency and a second test signal at a second frequency are delivered along the energy delivery pathway to detect faults ([0014], [0029], claims 10 and 18 of Carter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gregg such that the radiofrequency generator is configured to deliver a first test signal along each of the forward portion and the rearward portion of the energy delivery pathway at a first frequency to calculate a first complex impedance and a second test signal along each of the forward portion and the rearward portion of the energy delivery pathway at a second frequency to calculate a second complex impedance, as taught by Carter, because the modification would provide a mechanism for distinguishing between impedances due to the electrode and those due to the tissue (Carter, [0069]). 
Furthermore, the modified method would now include the steps of applying a first complex current at first frequency and a second complex current at a second frequency, measuring a first complex impedance at a first frequency; measuring a second complex impedance at a second frequency; determining a first component and a second component of the first complex impedance; determining a first component and a second component of the second complex impedance; comparing the first component and the second component of each of the first and second complex impedances to a reference first component over distance and a reference second component over distance; and determining a fault location, the fault location being a distance from a proximal end of a medical device based on the comparison, the distance from the proximal end of the medical device being the fault location.
Gregg in view of Carter fails to teach the steps of, during delivery of the first complex current, calculate a first blood impedance at the first frequency when the medical device is in contact with a target tissue; during delivery of the second complex current, calculate a second blood impedance at the second frequency when the medical device is in contact with the target tissue; calculating a wire impedance within the medical device based at least in part on the first blood impedance and the second blood impedance. However, Lippert teaches a method in which blood impedance is calculated by eliminating a tissue impedance component in the way ([0081]-[0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gregg in view of Carter to include blood impedance measurement, as taught by Lippert, because the modification would be useful in connection with the observation of a change of the hematocrit value of the blood of a patient (Lippert; [0084]). Furthermore, since blood impedance measurement would be incorporated into the modified method, it would further include the steps of, during delivery of the first complex current, calculate a first blood impedance at the first frequency when the medical device is in contact with a target tissue; during delivery of the second complex current, calculate a second blood impedance at the second frequency when the medical device is in contact with the target tissue; calculating a wire impedance within the medical device based at least in part on the first blood impedance and the second blood impedance (since the wire/load impedance is calculated using the total load of the system, the first blood impedance and second blood impedance would be included in the calculation in the modified method since they are included in the total load of the system in the modified method).
Regarding claim 2, Gregg in view of Carter further teaches comparing the first component and the second component of each of the first and second impedances to a reference first component over distance for a first fault type, a reference second component over distance for the first fault type, a reference first component over distance for a second fault type, and a reference second component over distance for the second fault type; and determining whether the fault is the first fault type or the second fault type based on the comparison. Specifically, Gregg discloses comparing the first and second components of a complex impedance to a reference first and second components over distance for different fault types ([0019]-[0020], [0027], [0029], [0033], [0041]: predetermined range fault condition) and Carter teaches performing the steps of Gregg using both a first complex impedance and a second complex impedance. 
Regarding claim 3, Gregg in view of Carter further teaches that the medical device includes at least two electrode wires and at least one electrode (the medical device of Gregg includes one or more active electrodes, which may be two or more active electrodes, which each require electrode wires to function), the at least one electrode and at least two electrode wires being electrically coupled, the second complex impedance at a second frequency being configured to measure the electrical coupling of the at least one electrode and at least a first electrode wire and a second electrode wire of the at least two electrode wires (Gregg; [0019]-[0020], [0027], [0029], [0033], [0041]).
Regarding claim 7, Gregg discloses (Figures 1A and 2) a system comprising: an energy generator (20) including a processing unit (24); calculating a wire impedance within the medical device; an electrode distribution system including a processing unit (22) and a complex impedance measuring device (23), ([0027]), the electrode distribution system being in communication with the energy generator, the complex impedance measuring device having a radiofrequency generator and being configured to render a real portion and an imaginary portion of an impedance measurement ([0029], [0033], [0041]); a medical device (2) in communication with the electrode distribution system including an elongate body having a proximal portion, a distal portion, and a lumen extending between the proximal portion and the distal portion (the medical device must have a lumen to accommodate any wires or circuitry), a treatment element at the distal portion having at least one electrode (the medical device includes one or more active electrodes; these would need to be at the distal portion to treat), and at least one electrode wire (each electrode would require an electrode wire in order to function), each of the at least one electrode being connected to one of the at least one electrode wire, the energy delivery pathway including at least a part of each of the at least one electrode wire and having a forward portion and a rearward portion ([0019]-[0020]), the processing unit and complex impedance measuring device being configured to: calculate a complex impedance at a known reference point inside the electrode distribution system based on incident and reflected waves in each of the forward and rearward portions of the energy delivery pathway; identify a location of a fault in the energy delivery pathway within the system based on the real and imaginary components of the complex impedance rendered by the impedance measuring device ([0029], [0033], [0041]).
Gregg fails to disclose the energy generator of the complex impedance measuring device being configured to deliver a first current at a first frequency and a second current at a second frequency, deliver a first test signal along each of the forward portion and the rearward portion of the energy delivery pathway at a first frequency and a second test signal along each of the forward portion and the rearward portion of the energy delivery pathway at a second frequency. However, Carter teaches a system for detecting faults in the energy delivery pathway of a medical device, wherein a first test signal at a first frequency and a second test signal at a second frequency are delivered along the energy delivery pathway to detect faults ([0014], [0029], claims 10 and 18 of Carter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gregg such that the energy generator is configured to deliver a first current at a first frequency and a second current at a second frequency, deliver a first test signal along each of the forward portion and the rearward portion of the energy delivery pathway at a first frequency and a second test signal along each of the forward portion and the rearward portion of the energy delivery pathway at a second frequency, as taught by Carter, because the modification would provide a mechanism for distinguishing between impedances due to the electrode and those due to the tissue (Carter, [0069]). 
Furthermore, the processing unit and complex impedance measuring device of the modified system would then be configured to: calculate a first complex impedance rendered at the first frequency at a known reference point inside the electrode distribution system based on incident and reflected waves in each of the forward and rearward portions of the energy delivery pathway; calculate a second complex impedance rendered at the second frequency at the known reference point inside the electrode distribution system based on incident and reflected waves in each of the forward and rearward portions of the energy delivery pathway; identify a location of a fault in the energy delivery pathway within the system based on the real and imaginary components of each of the first and second complex impedances rendered by the impedance measuring device.
Gregg in view of Carter fails to teach, during delivery of the first complex current, calculate a first blood impedance at the first frequency when the medical device is in contact with a target tissue; during delivery of the second complex current, calculate a second blood impedance at the second frequency when the medical device is in contact with the target tissue; calculating a wire impedance within the medical device based at least in part on the first blood impedance and the second blood impedance. However, Lippert teaches a method in which blood impedance is calculated by eliminating a tissue impedance component in the way ([0081]-[0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gregg in view of Carter to include blood impedance measurement, as taught by Lippert, because the modification would be useful in connection with the observation of a change of the hematocrit value of the blood of a patient (Lippert; [0084]). Furthermore, since blood impedance measurement would be incorporated into the modified device, it would further include, during delivery of the first complex current, calculate a first blood impedance at the first frequency when the medical device is in contact with a target tissue; during delivery of the second complex current, calculate a second blood impedance at the second frequency when the medical device is in contact with the target tissue; calculating a wire impedance within the medical device based at least in part on the first blood impedance and the second blood impedance (since the wire/load impedance is calculated using the total load of the system, the first blood impedance and second blood impedance would be included in the calculation in the modified system since they are included in the total load of the modified system).
Regarding claim 9, Gregg in view of Carter further teaches that the impedance measuring device is configured to identify the location of the fault in the energy delivery pathway by: comparing the real and imaginary components of the first complex impedance to threshold real and imaginary components (predetermined maximum range fault condition); and comparing the real and imaginary components of the second complex impedance to the threshold real and imaginary components (predetermined maximum range fault condition), (Gregg, [0041]).
Regarding claim 10, Gregg in view of Carter further teaches that the impedance measuring device is further configured to minimize the root sum square error between the threshold real and imaginary components, the real and imaginary components of the first complex impedance, and the real and imaginary components of the second complex impedance. Specifically, Gregg discloses controlling the output of the generator to achieve a desired complex impedance. Therefore, the modified system could control the output of the generator to achieve the threshold complex impedance as the desired complex impedance, which would reduce the root sum square error between the threshold real and imaginary components, the real and imaginary components of the first complex impedance, and the real and imaginary components of the second complex impedance.
Regarding claim 13, Gregg further teaches (Figure 1B) that the treatment element further includes: a carrier element (10); and the at least one electrode is coupled to the carrier element  ([0019]-[0020], [0027], [0029], [0033], [0041]).
Regarding claim 14, Gregg further teaches (Figure 1B) that the carrier element (10) is transitionable between a first linear (closed) configuration and a second (open) expanded configuration  ([0019]-[0020], [0027], [0029], [0033], [0041]).
Regarding claim 15, Gregg further teaches (Figure 1B) that the carrier element (10) is arcuate in the expanded configuration  ([0019]-[0020], [0027], [0029], [0033], [0041]).
Regarding claim 16, Gregg further teaches (Figure 1B) that the carrier element (10) is substantially circular in the expanded configuration  ([0019]-[0020], [0027], [0029], [0033], [0041]).
Regarding claim 17, Gregg further teaches that the energy generator (20) is further configured to deliver ablation energy to the at least one electrode; and the processing unit is further configured to prevent delivery of the ablation energy to at least one of the at least one electrode when the processing unit determines a fault in the energy delivery pathway exists  ([0019]-[0020], [0027], [0029], [0033], [0041]).
Regarding claim 18, Gregg further teaches that the energy generator (20) includes a first voltage source having a known voltage and a second voltage source having a known voltage ([0019]-[0020], [0027], [0029], [0033], [0041]).
Regarding claim 19, Gregg in view of Carter further teaches that the at least one electrode wires includes: a first electrode wire having a known resistance and series impedance; and a second electrode wire having a known resistance and a series impedance  ([0019]-[0020], [0027], [0029], [0033], [0041]).
Regarding claim 20, Gregg discloses (in correspondence with Figures 1A and 2) a method of determining a fault type and a fault location within a medical system (using an energy generator 20 including a processing unit 24, an electrode distribution system including a processing unit 22, and a complex impedance measuring device 23), ([0027]), the method comprising: providing a medical device; measuring a complex impedance; determining a first component and a second component of the complex impedance; determining a first component and a second component of the second complex impedance; calculating a wire impedance within the medical device; comparing the first component and the second component of the complex impedance to a reference component over distance; and determining a fault location based on the comparison, the fault location being a distance from a proximal end of a medical device ([0019]-[0020], [0027], [0029], [0033], [0041]).
Gregg fails to disclose applying a first complex current at first frequency and a second complex current at a second frequency and measuring a first complex impedance at a first frequency; measuring a second complex impedance at a second frequency, wherein the steps taught by Gregg are performed using both the first complex impedance and the second complex impedance. However, Carter teaches a system for detecting faults in the energy delivery pathway of a medical device, wherein a first test signal at a first frequency and a second test signal at a second frequency are delivered along the energy delivery pathway to detect faults ([0014], [0029], claims 10 and 18 of Carter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gregg such that the radiofrequency generator is configured to deliver a first test signal along each of the forward portion and the rearward portion of the energy delivery pathway at a first frequency to calculate a first complex impedance and a second test signal along each of the forward portion and the rearward portion of the energy delivery pathway at a second frequency to calculate a second complex impedance, as taught by Carter, because the modification would provide a mechanism for distinguishing between impedances due to the electrode and those due to the tissue (Carter, [0069]). 
Furthermore, the modified method would now include the steps of applying a first complex current at first frequency and a second complex current at a second frequency, measuring a first complex impedance at a first frequency; measuring a second complex impedance at a second frequency; determining a first component and a second component of the first complex impedance; determining a first component and a second component of the second complex impedance; comparing the first component and the second component of each of the first and second complex impedances to a reference first component over distance and a reference second component over distance; and determining a fault location, the fault location being a distance from a proximal end of a medical device based on the comparison, the distance from the proximal end of the medical device being the fault location.
Gregg in view of Carter fails to teach the steps of, during delivery of the first complex current, calculate a first blood impedance at the first frequency when the medical device is in contact with a target tissue; during delivery of the second complex current, calculate a second blood impedance at the second frequency when the medical device is in contact with the target tissue; calculating a wire impedance within the medical device based at least in part on the first blood impedance and the second blood impedance. However, Lippert teaches a method in which blood impedance is calculated by eliminating a tissue impedance component in the way ([0081]-[0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gregg in view of Carter to include blood impedance measurement, as taught by Lippert, because the modification would be useful in connection with the observation of a change of the hematocrit value of the blood of a patient (Lippert; [0084]). Furthermore, since blood impedance measurement would be incorporated into the modified method, it would further include the steps of, during delivery of the first complex current, calculate a first blood impedance at the first frequency when the medical device is in contact with a target tissue; during delivery of the second complex current, calculate a second blood impedance at the second frequency when the medical device is in contact with the target tissue; calculating a wire impedance within the medical device based at least in part on the first blood impedance and the second blood impedance (since the wire/load impedance is calculated using the total load of the system, the first blood impedance and second blood impedance would be included in the calculation in the modified method since they are included in the total load of the system in the modified method).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg in view of Carter, as applied to claim 3 above, and further in view of Satake (US 20080172050).
Regarding claims 4-6, Gregg in view of Carter teaches the method of Claim 3, but fails to teach that the first electrode wire is composed of at least one of a group consisting of a copper and a copper alloy and the second electrode wire is composed of constantan, wherein the first electrode wire is composed of the copper, further wherein the at least two electrode wires includes a first electrode wire having a known resistance and a series impedance and a second electrode wire having a known resistance and a series impedance. However, Satake teaches an electrosurgical system and method, wherein a first electrode wire is composed of copper and a second electrode wire is composed of constantan ([0007], [0028]-[0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gregg in view of Carter to include the first wire composed of copper and the second wire composed of constantan because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Furthermore, since the known materials used for the first and second electrode wires would have known resistances and series impedances, the at least two electrode wires of the modified method would include a first electrode wire having a known resistance and a series impedance and a second electrode wire having a known resistance and a series impedance.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg in view of Carter, as applied to claim 8 above, and further in view of Kroll et al., (US 20150005862; hereinafter Kroll).
Regarding claim 8, Gregg in view of Carter teaches the system of Claim 8, but fails to teach that the first frequency is approximately 100 MHz and the second frequency is approximately 65 MHz. However, Kroll teaches a system for detecting faults in the energy delivery pathway of a medical device, wherein test signals at different frequencies were used to detect faults ([0013]). The test signals included a plurality of frequencies, including 100 MHz ([0014]) and 65MHz ([0133]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gregg in view of Carter such that the first frequency is approximately 100 MHz and the second frequency is approximately 65 MHz, as taught by Kroll, because the frequency is simply a variable that may be optimized for use and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg in view of Carter, as applied to claim 10 above, and further in view of McHenry et al., (US 20160310204; hereinafter McHenry)
Regarding claim 11, Gregg in view of Carter teaches the system of Claim 10, but fails to teach that the threshold real and imaginary components include: a threshold real component for a first fault type; a threshold real component for the second fault type; a threshold imaginary component for a second fault type; and a threshold real component for the second fault type. However, McHenry teaches a system for detecting faults in the energy delivery pathway of a medical device, wherein the system has two thresholds for two faults types: a high impedance threshold for an open circuit fault and a low impedance threshold for a short circuit fault ([0047], [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gregg in view of Carter to include impedance thresholds for two fault types, as taught by McHenry, because the modification would provide means to detect multiple types of faults (McHenry, [0049]) for increased control. Furthermore, since the modified system would include complex threshold impedances, the threshold real and imaginary components would include: a threshold real component for a first fault type; a threshold real component for the second fault type; a threshold imaginary component for a second fault type; and a threshold real component for the second fault type.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg in view of Carter and McHenry, as applied to claim 12 above, and further in view of Ramamurthy et al., (US 20040257127; hereinafter Ramamurthy).
Regarding claim 12, Gregg in view of Carter and McHenry teaches the system of Claim 12, but fails to teach that the threshold real and imaginary components are stored in the processing unit as a look-up table. However, Ramamurthy teaches a system for detecting faults in the energy delivery pathway of a medical device, wherein fault threshold conditions are stored in a lookup table (22), ([0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gregg in view of Carter and McHenry to include a look-up table, as taught by Ramamurthy, because the modification would provide a means to readily access the thresholds for the system (Ramamurthy, [0069]) to simplify the system. 
Response to Arguments
Applicant’s arguments filed 12/22/21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Lippert, which teaches blood impedance measurement in a medical device. In combination with Gregg and Carter, the modified device/method teaches the invention as claimed at least in amended claims 1 and 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794